Irving Lash, an attorney and counselor at law, who was admitted as such by this court on March 29, 1961, has submitted to this court his signed letter, dated September 8, 1972, in which he offers to resign as a member of the Bar, together with an accompanying letter of his attorney, of the same date. Mr. Lash’s letter discloses that he " recently pled guilty in the County Court of Westchester County to a reduced charge of Grand Larceny as a Class E felony ”, is “ awaiting sentence ” and has “ ceased practicing law ”. Mr. Lash’s resignation as a member of the Bar is accepted and directed to be filed; and it is directed that his name be struck forthwith from the roll of attorneys and counselors at law entitled to practice law in this State. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.